DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 01/10/2022. Claims 2, 4, 6-8, 10-11, 13-21, 23, 39 are amended. Claims 3, 5, 9, 12, 22, 25-38 are cancelled. Claims 1-2, 4, 6-8, 10-11, 13-21, 23-24, 39 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing, objection to claims 2, 4, 6-8, 10-11, 13-21, 23, 39, 112(b) rejection of claims 8, 39.
Allowable Subject Matter
Claims 1-2, 4, 6-8, 10-11, 13-21, 23-24, 39 are allowed.
As of claim 1, the closest prior art Lee et al. (US 20180172995 A1) teaches a near-eye-display (NED) 100 where the NED 100 may be referred to as a head-mounted display (HIVID). The NED 100 presents media to a user. Examples of media presented by the NED 100 include one or more images, video, audio, or some combination thereof. In some embodiments, audio is presented via an external device (e.g., speakers and/or headphones) that receives audio information from the NED 100, a console (not shown), or both, and presents audio data based on the audio information. The NED 100 is generally configured to operate as a VR NED. However, in some embodiments, the NED 100 may be modified to also operate as an augmented reality 
Claims 2, 4, 6-8, 10-11, 13-21, 23, 39 are allowed as being dependent on claim 1.
As of claim 24, the closest prior art Lee et al. (US 20180172995 A1) teaches a near-eye-display (NED) 100 where the NED 100 may be referred to as a head-mounted display (HIVID). The NED 100 presents media to a user. Examples of media presented by the NED 100 include one or more images, video, audio, or some combination thereof. In some embodiments, audio is presented via an external device (e.g., speakers and/or headphones) that receives audio information from the NED 100, a console (not shown), or both, and presents audio data based on the audio information. The NED 100 is generally configured to operate as a VR NED. However, in some embodiments, the NED 100 may be modified to also operate as an augmented reality (AR) NED, a mixed reality (MR) NED, or some combination thereof. For example, in some embodiments, the NED 100 may augment views of a physical, real-world 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Lacoste et al. (US 20120224062 A1) teaches a head up display (HUD) having a laser-based virtual image generation system to provide a 2D virtual image; exit pupil expander optics to enlarge an eye box of the HUD; a system for sensing a lateral road position relative to the road vehicle and a vehicle pitch or horizon position; a symbol image generation system to generate symbology for the HUD; and an imagery processor coupled to the symbol image generation system, to the sensor system and to said virtual image generation system, to receive and process symbology image data to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882